 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    BRENDA CANNON,                                   CASE NO. C19-804 RSM

 9                   Plaintiff,                        ORDER DENYING DEFENDANTS’
                                                       MOTION TO FILE OVERLENGTH
10           v.                                        BRIEF

11    COMMUNICATION COMPONENTS,
      INC., et al.,
12
                     Defendants.
13

14

15          This matter is before the Court on Defendants’ Motion for Leave to File Over [sic]

16   Overlength Brief in Support of Their Motion to Dismiss Pursuant to Local Rule 7(f). Dkt. #15.

17   Defendants seek to nearly double the number of pages allowed under the Court’s local rules.

18   LCR 7(e)(3) (limiting motions to dismiss to 24 pages); Dkt. #15 at 2 (requesting an additional 22

19   pages for a total of 46 pages). Defendants indicate that addition is necessary “to enable

20   Defendants to adequately address the procedural history, factual allegations (and lack thereof),

21   and the relevant law in support of their motion.” Dkt. #15 at 2.

22          “Motions seeking approval to file an over-length motion or brief are disfavored but may

23   be filed subject to” certain procedural requirements. LCR 7(f). Defendants have complied with

24

     ORDER – 1
 1   the procedural requirement. Defendants, however, have not presented sufficient justification for

 2   the Court to grant the otherwise disfavored motion.

 3             Defendants indicate that this case involves both federal and state law employment

 4   discrimination and retaliation claims, contractual claims, and common law claims. Defendants

 5   plan to argue that this Court lacks personal jurisdiction, that this Court is an improper venue, and

 6   that Plaintiff fails to adequately state a claim for relief. Despite the numerous issues, the Court

 7   does not find that it is appropriate to deviate from the local rules. The page limits in the local

 8   rules are intended to focus the parties on the most relevant and meritorious facts and arguments.

 9   The Court’s experience with the limits has shown that the limits are well reasoned and sufficient

10   for even more complex matters. The issues and facts of this case are not so complex or

11   voluminous that a deviation from the norm is necessary.1

12             Accordingly, having reviewed Defendants’ Motion and the remainder of the record, the

13   Court hereby finds and ORDERS that Defendants’ Motion for Leave to File Over [sic]

14   Overlength Brief in Support of Their Motion to Dismiss Pursuant to Local Rule 7(f) (Dkt. #15)

15   is DENIED.

16             DATED this 1st day of August 2019.

17

18                                                  A
                                                    RICARDO S. MARTINEZ
19                                                  CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23
     1
24       The Court notes, as well, that Defendants would appear to have other options under the rules.


     ORDER – 2
